Name: Commission Implementing Regulation (EU) No 1157/2014 of 29 October 2014 correcting the Slovenian version of Commission Regulation (EC) No 141/2007 concerning a requirement for approval in accordance with Regulation (EC) No 183/2005 of the European Parliament and of the Council for feed business establishments manufacturing or placing on the market feed additives of the category Ã¢ coccidiostats and histomonostatsÃ¢ (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  health;  marketing;  agri-foodstuffs;  food technology
 Date Published: nan

 30.10.2014 EN Official Journal of the European Union L 309/30 COMMISSION IMPLEMENTING REGULATION (EU) No 1157/2014 of 29 October 2014 correcting the Slovenian version of Commission Regulation (EC) No 141/2007 concerning a requirement for approval in accordance with Regulation (EC) No 183/2005 of the European Parliament and of the Council for feed business establishments manufacturing or placing on the market feed additives of the category coccidiostats and histomonostats (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 183/2005 of the European Parliament and of the Council of 12 January 2005 laying down requirements for feed hygiene (1), and in particular Article 10(3) thereof, Whereas: (1) In the Slovenian language version of Commission Regulation (EC) No 141/2007 (2) the terms feed business operators, feed business establishments, placing on the market and category are erroneous. Therefore a correction of the Slovenian language version is necessary. The other language versions are not affected. (2) Regulation (EC) No 141/2007 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Slovenian language version. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 35, 8.2.2005, p. 1. (2) Commission Regulation (EC) No 141/2007 of 14 February 2007 concerning a requirement for approval in accordance with Regulation (EC) No 183/2005 of the European Parliament and of the Council for feed business establishments manufacturing or placing on the market feed additives of the category coccidiostats and histomonostats (OJ L 43, 15.2.2007, p. 9).